Citation Nr: 1113276	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-39 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to a compensable initial rating for the Veteran's service-connected right hip disorder, prior to June 25, 2009, and a rating in excess of 10 percent from June 25, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1977 to March 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In an August 2009 Rating Decision the RO granted entitlement to a 10 percent rating for the Veteran's service-connected right hip disorder, effective from June 25, 2009.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on this issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the Veteran testified at an October 2010 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for thoracolumbar and cervical spine disorder and entitlement to increased rating for his service-connected right hip disorder.  The Board finds that additional development is necessary on each one of these issues.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO/AMC for further action as described below.

The Veteran first claimed entitlement to service connection for the enumerated conditions in October 2004.  A March 2005 rating decision denied entitlement to service connection for claimed thoracolumbar and cervical spine disorders.  That decision granted entitlement to service connection for bursitis of the right hip, but assigned a noncompensable rating effective from April 1, 2005, the day after the Veteran was released from active service.  The Veteran submitted a Notice of Disagreement (NOD) with those determinations in July 2005.  The RO issued a Statement of the Case (SOC) in November 2006, and the Veteran filed a Substantive Appeal (VA Form 9) in December 2006.  

With regard to the Veteran's claimed thoracolumbar and cervical spine disorders, the Veteran's service treatment records indicate several occasions where he was treated for complaints associated with both his upper and lower back.  

Post-service VA treatment records note treatment for the Veteran's right hip disorder and are negative for findings associated with the Veteran's claimed back disorders.  However, these records extend only to October 2005.  

The Veteran has been afforded several VA examinations in connection with his claims.  His first VA examination was in November 2004, prior to his discharge from active service.  During that examination the Veteran reported having pain in his low back since 1979, but that these had always been diagnosed as muscular problems.  The Veteran also reported right hip groin pain.  On physical examination the examiner did not note any posture or gait abnormalities.  Range of motion studies for the lower and upper back were within normal limits.  There was no palpable tenderness over the lower back, but with regard to the upper back, slight tenderness in the upper trapezius just above the scapula was noted.  Furthermore, range of motion studies for the right hip indicated flexion from zero to 125 degrees, extension from zero to 30 degrees, adduction from zero to 25 degrees and abduction from zero to 45 degrees.  Internal and external rotation were both from zero to 50 degrees.  No discomfort or tenderness was noted and there were no additional limitations with repetitive use.  The examiner diagnosed the Veteran with muscular low back pain, muscle spasms in the upper back and right hip bursitis.

The Veteran was afforded additional VA examination for his upper and lower back and right hip disorder in October 2005.  At that time, the Veteran stated that he first injured his back in 1982, at which time he was administered muscle relaxants and Advil.  He reported that since that time he has had continued episodes of back strain on lifting and that he experiences pain at least three time a week, for periods lasting between one and three hours.  Minor radiation to the buttocks was also reported.  Physical examination indicated results within normal limits.  Range of motion studies of the thoracolumbar spine revealed flexion from zero to 110 degrees, extension from zero to 25 degrees, left and right lateral flexion from zero to 30 degrees and left and right lateral rotation from zero to 30 degrees.  Five degrees of flexion was gained on repeated range of motion.  Recurrence of muscle spasm in the low back was noted with left and right lateral flexion.  This was palpable within the paraspinal musculature bilaterally, but there was no change in range of motion.  Neurologic examination was normal.  The examiner determined that imaging studies were unnecessary and diagnosed with the Veteran with chronic thoracolumbar back strain/pain by history.  With regard to the Veteran's right hip, he reported daily steady pain in his groin without flare-ups or worsening.  Range of motion studies revealed flexion from zero to 125 degrees, extension from zero to 20 degrees, adduction from zero to 25, abduction from zero to 45 degrees, external rotation from zero to 40 degrees and internal rotation from zero to 35 degrees.  Tenderness on palpation of the groin was noted, worse with extreme range of motion.  The examiner diagnosed the Veteran with right hip bursitis.  

Most recently, the Veteran underwent a VA examination solely for his right hip disorder in June 2009.  During that examination the Veteran reported that his right hip had become more problematic recently.  He complained of an "itching sensation," stiffness and discomfort, with grinding and crunching and occasional instability.  He also noted morning stiffness and exacerbations after physical activity.  Physical examination indicated a normal gait.  Range of motion studies revealed forward flexion from zero to 120 degrees with pain at 110 degrees, extension from zero to 30 degrees with pain at 20 degrees, external rotation from zero to 40 degrees with pain at 30 degrees, internal rotation from zero to 20 degrees with pain at 20 degrees, abduction from zero to 45 degrees without pain and adduction from zero to 25 degrees with pain at 25 degrees.  Repetitive testing did not result in additional limitation.  The examiner diagnosed the Veteran with right hip bursitis with osteoarthritis.  

The Veteran testified at a hearing before a Veterans Law Judge in October 2010.  A transcript of that proceeding is of record and has been associated with the claims file.  During his hearing, the Veteran reported receiving continuing treatment for his back and hip disorders at VA facilities, and states that he was diagnosed with cervical spondylosis.  The Veteran also reported worsening symptoms associated with his right hip disorder.  

As noted above, the Veteran's claims file is not up to date with regard to his VA treatment records.  VA treatment records associated with the claims file only extend to October 2005.  During his hearing before a Veterans Law Judge the Veteran reported receiving consistent treatment from the VA for each of the conditions at issue in this remand.  Accordingly, the RO/AMC should obtain updated VA treatment records and associate them with the claims file.  Furthermore, as the Veteran's claim is being remanded for other reasons, the Board finds that the RO/AMC should make additional attempts to obtain any private treatment records indicated by the Veteran.  

Moreover, the precise nature and extent of any back disorder, whether thoracolumbar or cervical, and the extent to which either of those disorder may be etiologically related to service, are still unclear.  As such, the Board finds that the evidence of record is insufficient for the Board to render a decision on the Veteran's claims of entitlement to service connection for thoracolumbar and cervical spine disorders.  Additional development of the medical evidence and adjudication on these bases is therefore indicated.  The questions enumerated below require further investigation by a medical professional, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In addition, the Board notes that the Veteran has claimed worsening symptoms associated with his service-connected right hip disorder.  The U.S. Court of Appeals for Veterans Claims (Court) has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  As the record is missing updated VA treatment records it would be inequitable to discount the Veteran's assertions.  Accordingly, a new VA examination for the Veteran's service-connected right hip disorder is necessary to reach a decision in this case.  

Finally, the Board notes that it is questionable whether or not the notification obligations in this case have been met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds that the Veteran should be supplied with notice compliant with the VCAA and all applicable legal precedent.  

For the reasons stated above, and in order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an appropriate VCAA notice letter for the above issues in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2006), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.

2.  The RO/AMC should contact the Veteran and ask him to provide information on any private treatment records related to his claimed thoracolumbar and cervical spine disorders, as well as his service-connected right hip disorder.  The RO/AMC should then obtain updated VA treatment records, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the disabilities at issue in this remand.  This should include records from all VAMCs at which the Veteran may have received treatment, including VA Medical Centers in Gainesville, Florida; Dublin, Georgia; and Albany, Georgia.  

3.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of his claimed cervical and thoracolumbar spine disorders.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder should be made available to and be reviewed by the examiner prior to the examination.  

If any such disorders are indicated the examiner is specifically asked to determine whether it is at least as likely as not that either (or both) disorder is related to active service or any event therein.  The examiner should, if possible, also specifically delineate symptomatology and findings associated with the claimed cervical disorder from those of the claimed thoracolumbar disorder. 

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran. 

4.  In addition, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected right hip disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's condition in detail, including range of motion studies.  The examiner should also address the DeLuca criteria and indicate whether the Veteran has additional function loss due to flare-ups, fatigability, incoordination, and pain on movement.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If the examiner finds that there is additional limitation of motion due to flare-ups, fatigability or incoordination, the extent of such limitation of motion should be stated in degrees.  Notation should also be made as to the degree of functional impairment attributable to the Veteran's hip disability.  A clear rationale for all opinions expressed would be helpful and a discussion of the facts and principles involved would be of consideration assistance to the Board.

5.  When the requested development has been completed the case should again be reviewed by the AMC/RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

